Citation Nr: 1635004	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeal (hereinafter Board) on appeal from rating decisions of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  By a rating action in May 2013, the RO denied the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to his service-connected disabilities.  

The Veteran appeared and offered testimony at a videoconference hearing before the undersigned in August 2015.  

In December 2015, the Board remanded the issue of entitlement to service connection for hypertension to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2016.  


FINDING OF FACT

Hypertension did not manifest in service or to a compensable degree within one year thereafter, and has not been shown to be causally or etiologically related to the Veteran's period of active service, to include exposure to herbicides or secondary to service connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to exposure to herbicides or secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1151(a), 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, VA satisfied its duty to notify by means of a letter dated in October 2012.

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  

II.  Factual background.

The records indicate that the Veteran served on active duty from April 1966 to February 1968.  His DD Form 214 indicates that his military occupational specialty was as Petroleum Supply Specialist.  The service records show that the Veteran served as an Army petroleum supply specialist with an engineer company in Thailand.  His military personnel records reflect that he served in Thailand; he was awarded the National Defense Service Medal.  

The service treatment records (STRs) are negative for any complaints, findings or diagnosis of hypertension.  On examination in December 1967, clinical evaluation of the heart was normal.  Blood pressure reading was 128/88.  The Veteran denied any high blood pressure in a report of medical history completed at that time.  In February 1968, the Veteran signed a document indicated that he had undergone a separation medical examination more than 3 working days prior to his departure from the place of separation, and there had been no change in his medical condition.  

Post-service treatment records, including treatment records from Dr. G. J., dated from June 1993 through April 2007, show that the Veteran received clinical evaluation and treatment primarily for coronary artery disease, chronic low back pain and diabetes.  These records reflect a history of hypertension, with a December 2002 assessment of hypertension.  

In September 2012, the Veteran filed a claim for service connection for hypertension secondary to his service-connected back disorder (VA Form 21-526b).  Submitted in support of the claim were private treatment reports dated from January 2011 to April 2012.  These records show a diagnosis of hypertension, well-controlled.  

The Veteran was afforded a VA examination in December 2012.  At that time, the Veteran reported that he was diagnosed with hypertension approximately 10 years ago (2002).  The pertinent diagnosis was hypertension.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the hypertension began many years after the Veteran's service connected low back condition; therefore, it does not correlate as a complication of his low back condition.  The examiner also noted that there was no medical nexus between the two; therefore, he concluded that it is less likely than not that the Veteran's blood pressure had been aggravated beyond its natural progression by his low back condition.  

In March 2016, the Veteran's file was referred to the VA examiner for review and opinion regarding the etiology of the Veteran's hypertension.  Following a review of the file, the examiner opined that it was less likely than not that the Veteran's hypertension had its onset during or is otherwise related to his active service.  The examiner explained that, after review of the records, there was no objective evidence of a diagnosis of hypertension or blood pressures that met the diagnostic criteria for hypertension while the Veteran was in service.  The examiner noted that, based on the Veteran's subjective report, the Veteran's hypertension began many years after his service/exposures; the examiner stated that this does not clinically correlate as due to the service.  The examiner added that there was insufficient evidence which clearly demonstrates a causal relationship between Agent Orange exposure and hypertension.  

III.  Legal Analysis.

The Veteran contends, essentially, that he has hypertension that is related to service, or, alternatively, that it is related to his service-connected disabilities.  

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection will be presumed for certain chronic diseases, including hypertension, if they were manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Service connection may be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established.  See 38 C.F.R. § 3.310 (2015).  The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was chronically worsened by the service-connected condition.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

In a December 2015 decision, the Board determined that the Veteran was exposed to herbicides when he was on active military duty in Thailand.

Although hypertension was not listed as a disease associated with herbicide exposure (to include Agent Orange) under 38 C.F.R. § 3.309 (e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Additionally, in 75 Fed. Reg. 81332, VA found that there was not enough evidence in the NAS studies to find a presumptive connection between hypertension and herbicide exposure.  However, VA's discussion in that document made clear that there were some studies, as noted in NAS' findings in Updates 2006 and 2008, which demonstrated "limited or suggestive evidence of association."  



Upon review of the record, the Board concludes that service connection is not warranted for hypertension.  The Board observes that there is no evidence of hypertension during the Veteran's military service.  STRs do not show any in-service complaints, findings, or diagnoses of hypertension.  As noted above, the Veteran denied any high blood pressure in a report of medical history in December 1967.  Additionally, there is no indication in the record that hypertension was manifested within one year of the Veteran's discharge from active service.  In fact, the first mention of hypertension was in December 2002, over 34 years after active service.  The Veteran himself noted that his hypertension was not diagnosed until 2002.

Although the VA treatment records reflect current diagnoses of hypertension, they do not indicate a link between this condition and the Veteran's period of active military service.  There is also no competent evidence of record linking his hypertension to the service-connected disabilities.  Rather, following an examination of the Veteran and review of the claims folder in December 2012, a VA examiner concluded that it was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the hypertension began many years after the Veteran's service connected low back condition; therefore, it does not correlate as a complication of his low back condition.  The examiner noted that as there is no medical nexus between the back condition and hypertension, the back condition did not aggravate the Veteran's hypertension.  The Veteran's claim was again referred to a VA examiner for an opinion regarding the possibility of a direct link to service, to specifically include the Veteran's exposure to herbicides; and, in March 2016, a VA examiner opined that it was less likely than not that the Veteran's hypertension had its onset during or was otherwise related to his active service.  The examiner explained that, after review of the records, there was no objective evidence of a diagnosis of hypertension or blood pressures that met the diagnostic criteria for hypertension while the Veteran was in service.  The examiner noted that, based on the Veteran's subjective report, the Veteran's hypertension began many years after his service/exposures; the examiner stated that this does not clinically correlate as due to the service.  The examiner stated that there was insufficient evidence which clearly demonstrates a causal relationship between Agent Orange exposure and hypertension.  

The Board has considered the Veteran's assertions that he suffers from hypertension related to his service-connected disabilities.  However, as a layperson, the Veteran is not competent to give a medical opinion on the onset of a medically complex issue such as hypertension.  

Put simply, the evidence does not establish that the Veteran had hypertension during active service or to a compensable degree within one year of separation from active service, or that his hypertension is otherwise related to active service, to include as due to herbicide exposure or a service-connected back disability.  Accordingly, hypertension was not incurred in or aggravated by service, nor may it be presumed to have so been incurred.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service connection for hypertension is denied.  


ORDER

Service connection for hypertension, to include as due to herbicide exposure or secondary to service-connected disabilities, is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


